DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-10 in the reply filed on 11/23/2021 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
     Claim Objections
The following claims are objected to for the following informalities:
Regarding claim 1, the phrase, “is heated to a temperature T where it is prone to surface oxidation, wherein it during the thermal treatment is exposed”, should be replaced with the phrase, “is heated to a temperature T where the product is prone to surface oxidation, wherein during the thermal treatment the product ix exposed”. 
Regarding claim 4, the phrase, “0.5-1.5 CO2 gas”, should be replaced with the phrase, “0.5-1.5% CO2 gas”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation, “wherein the cast product has been exposed to various degree of forming or machining between casting and heat treatment”, which renders the claim indefinite, because it is unclear whether if the limitation is a product-by-process or if the limitation requires forming or machining steps. Furthermore, claim 8 refers to a “heat treatment”, however Claim 1 does not have a “heat treatment”, but does have a “thermal treatment”. It is unclear whether Claim 8 is referring to the thermal treatment of Claim 1 or if there is an additional heat treatment. For the purpose of examination, claim 8 is giving the broadest reasonable interpretation, such that “the cast product has been exposed to various degree of forming or machining between casting and heat treatment” is interpreted as exposing the cast product to various degrees of forming or machining before the thermal treatment. 
Claim 9 recites the limitation “the heat treatment temperature T".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a temperature T”. Claim 9 should be rewritten as, “The method according to claim 1, wherein the temperature T is between 450C and the melting point of the alloy”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagakura et al (US 2009/0269239 A1), hereinafter “Nagakura”, and further in view of Jankosky et al (US 2004/0229071 A1), hereinafter “Jankosky”.
Regarding claim 1, Nagakura discloses a method for producing an aluminum alloy ingot (i.e. product, being either an extrusion billet, a sheet ingot or a cast product) whose oxides is reduced by preventing the surface of the aluminum from being oxidized (i.e., suppressing discoloration) by introducing a protective gas (i.e., suppressing atmosphere) containing fluorinating gas, carbon dioxide gas, and nitrogen and/or argon gas (Abstract). Nagakura’s method for producing an aluminum ingot or aluminum alloy includes: a melting step; a holding step; a dehydrogenation step; a filtration step; and a casting step, wherein at least one of the above steps is conducted in the protective gas 2 gas”. Nagakura teaches an aluminum ingot product that can be produced from a 5000 series aluminum alloy whose Mg concentration is approximately 0.5-5.5 mass% (Paragraph [0102]), which satisfies the instantly claimed range, “the alloy containing in wt% Mg: 0.45-12.0”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Nagakura is silent in regards to heating the product to a temperature T where it is prone to surface oxidation. The claimed invention is directed towards a method for suppressing discoloration of Mg containing aluminum alloy during thermal treatment of the aluminum alloy product in a solid state after a melting and casting step. The claimed invention heats a casted aluminum alloy product and introduces a suppressing atmosphere to suppress discoloration. Nagakura discloses introducing a suppressing atmosphere during one or more of the steps mentioned above: a melting step; a holding step; a dehydrogenation step; a filtration step; and a casting step (Abstract, Claim 1). Nagakura fails to disclose an additional heating step after the casting step and exposing the aluminum alloy product to a suppressing atmosphere during this heating step. 
However, in the same field of endeavor, Jankosky discloses an invention that relates to coatings for protecting aluminum alloy articles during thermal processing (Paragraph [0001]). Jankosky discloses that aluminum alloy billets, castings, extrusions, forgings, sheet, plate and similar objects are commonly subjected to heat treatment in furnaces having air atmospheres, products of combustion, or atmosphere purged with N2, Ar or CO2 to increase strength, hardness, ductility, stability, corrosion resistance, or other properties and to promote the degassing of hydrogen from voids and solid solution 
Therefore, as Nagakura teaches introducing the protective atmosphere in any of its steps, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to heat the aluminum alloy cast ingot product of Nagakura to a heating temperature of Jankosky (above 427C and below the melting temperature of the alloy) in the protective atmosphere of Nagakura containing 0.001-1 mass% fluorinating gas, 0.01-10 mass% carbon dioxide gas, in order to increase strength, hardness, ductility, stability, corrosion resistance, or other properties, with a reasonable expectation of success, as Jankosky teaches that such heat treatment in such gases result in the aforementioned benefits.
Regarding claim 3, Nagakura modified by Jankosky teaches that the protective gas contains 0.001-1 % fluorinating gas, 0.01-10 % carbon dioxide gas, and the balance which includes at least one of nitrogen gas and argon gas and may further include other gases as long as the gas atmosphere achieves the effect of Nagakura’s invention, which is to reduce or inhibit oxidation  (Nagakura; Paragraph [0079]) (i.e., a mix of natural air and exhaust gases from combustion of natural gas or other gas compositions). 
Regarding claim 4, Nagakura modified by Jankosky teaches that the protective gas contains 0.001-1 % fluorinating gas, 0.01-10 % carbon dioxide gas, and the balance which includes at 2 gas”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 5, Nagakura modified by Jankosky teaches that the protective gas contains 0.001-1 % fluorinating gas, 0.01-10 % carbon dioxide gas, and the balance which includes at least one of nitrogen gas and argon gas and may further include other gases (Nagakura; Paragraph [0079]), which overlaps with the instantly claimed range, “the suppressing atmosphere comprises approximately 1% Co2 gas”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Nagakura modified by Jankosky teaches an aluminum ingot product that can be produced from a 5000 series aluminum alloy whose Mg concentration is approximately 0.5-5.5 mass% (Nagakura; Paragraph [0102]), which satisfies the instantly claimed range, “the alloy contains 0.45–6 wt% mg”. 
Nagakura modified by Jankosky further teaches that the aluminum alloy product has a magnesium concentration that is higher than 6 mass% (Nagakura; Paragraph [0104]). A magnesium concentration that is higher than 6 mass% is outside of the instantly claimed range of “0.45-6wt% Mg”. In the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 8, Nagakura modified by Jankosky teaches that an aluminum ingot is formed from a molten aluminum alloy during a casting step (Nagakura; Paragraph [0010]-[0011]). Once the ingot is formed and in a steady solid state, the ingot (i.e., cast product) is subjected to a facing process (Nagakura, Paragraph [0011]) (i.e., forming or machining). 

Regarding claim 10, Nagakura modified by Jankosky is silent as to the holding time of up to 15 hours. However, it would have been obvious to one of ordinary skill in the art to determine a suitable holding time for the heat treatment of Nagakura modified by Jankosky in order to achieve the desired effects of improved strength, hardness, ductility, stability, corrosion resistance, or other properties (Janksoky; Paragraph [0018]). Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a holding time that is the same or overlapping with the claimed range of 0-15 hours. Furthermore, note that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05 (II).
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagakura (US 2009/0269239 A1), in view of Jankosky et al (US 2004/0229071 A1), and further in view of Stevens et al. (Darcy Stevens, et al., “Oxidation of rolled and flashed anodized 3000 aluminum in air, nitrogen, oxygen and carbon dioxide atmospheres”, Materials Science Forum Vol. 693 (2011), Available online 7/27/2011, pp.63-70), as cited in the IDS dated 2/11/2020, hereinafter “Stevens”. 
Regarding claims 2 and 6, Nagakura modified by Jankosky teaches that the protective gas contains 0.001-1 % fluorinating gas, 0.01-10 % carbon dioxide gas, and the balance which includes at least one of nitrogen gas and argon gas and may further include other gases, such as oxygen gas, as long as the gas atmosphere achieves the effect of Nagakura’s invention, which is to reduce or inhibit oxidation (Nagakura; Paragraph [0079]). Nagakura modified by Jankosky does not disclose wherein the rest of the suppressing atmosphere comprises natural air (Claim 1) or wherein the suppressing atmosphere comprises 1% CO2 gas and 99% air (Claim 6). 
However, Stevens discloses thermal oxidation of a 3000 Aluminum sheet rolled alloy in various atmospheres including 100% air, 100%CO2, 50% CO2-50% air and 10% CO2-90% air (Pg. 63, Abstract).  Stevens discloses the composition of the aluminum sheet alloy contains 0.2-0.8 wt% Mg (Pg.64, Table 1). In Table III of Stevens (Pg. 65), the oxidation compositions of Samples A-F show the mol% compositions of oxygen, nitrogen, and carbon dioxide.  The experimental results of Stevens showed that the mass gain of the oxidized samples in 10% CO2-90% air had lower mass gain compared to Samples A, C, D, E, and F, indicating that a lower amount of CO2 may reduce the rate of oxidation (Pg.70). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed based on routine experimentation to have modified the suppressing atmosphere of Nagakura modified by Stevens to have a composition wherein the rest of the suppressing atmosphere comprises natural air (Claim 1) or wherein the suppressing atmosphere comprises 1% CO2 gas and 99% air (Claim 6) in order to reduce the rate of oxidation, as taught by Stevens above (Abstract, Pg. 70), with a reasonable expectation of success 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734